UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6591


DANIEL THOMAS LANAHAN,

                    Plaintiff - Appellant,

             v.

PATUXENT INSTITUTION; TANIKA AMASON; CORRECTIONAL OFFICER
ANDERSON; UNKNOWN OFFICERS; WARDEN; ASSISTANT WARDEN;
STATE OF MARYLAND; MENTAL HEALTH MANAGEMENT COMPANY;
DOCTOR MOGHE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:15-cv-02511-JFM)


Submitted: June 22, 2017                                          Decided: June 27, 2017


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Thomas Lanahan, Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Thomas Lanahan appeals the district court’s order denying his motion for

appointment of counsel, declining to appoint a guardian ad litem, and dismissing his

42 U.S.C. § 1983 (2012) civil action as barred by the statute of limitations. On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Lanahan’s informal brief does not challenge the bases for the district court’s

rulings, Lanahan has forfeited appellate review of the court’s order. See Williams v.

Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the

district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2